OFFICE OF THE All-ORNEY GENERAL    OF TEXAS
                                  AUSTIN

e&u4c. MANN
,---


       Ron. Y, R. Horn11
       COuIttyAtt0X’n.y
       San Jaalnta county
       cold spr5ng8, TPexM
       lbar Slrt




                                a tha dsferldant5f4a nadsnt of
                                , ulnas tha aooused 5r L uon8table.
                                 d5amirsad and filed In ths Blatriot
                             later of Febmlwy 5, 1940.)
                   “A aonstable Or FTeiainst#2,

              the couritpcourt* At #Mb triul, thr,fkiUZ't
                                                        WStdJd
Ron~,U. R. Horrell, Page 2


     a plea to the jurisdiction,end txanaferrsdthe ease
     to the justioe'scourt in Precinct #2, vhere it 5s
     nov set for trial." (Ststeasentof facts accoIapany~
     your   letter    of Fdmm.ay      5, 1940.)
          ",xnsver5ngyour letter of Febrwry  23rd, this 5s
     to advise you that tbs County Caurt af Ssn Jednto
     County doe8 have jurlsdict5onof m%d.nal uases, having
     raa5md undisturbedby leg58lativeenactments plsoing
     suah jtlr5sd5ot5onin other oourts.
            "Uhen the osse VW         oalled for trial in the County
     co-t,     th0   mm      apnOun~0d    maax,      anb     COUMS~      r0p   the
     Defendant presented the Court 75th a motion to transfer
     the ease to the JUStice PrecWt in vh5sh the defendant
     resided. I cited the j-0 to the statutes g5v5ng the
     jWiSdiCtiOXh       Of   the~cOUUty   Uld     JUSth8'8      COWtS.         'FhS
     court   took    pQs5t5on that alnoe the lusx5mm penalty
                     the
     to be 5aposed in the 5nstent a-6 vas $100.00, the ease
     should be sent to the Juatiee's oourt. I have ~s5noo
     shovn the Judge authorlt5esentablishlagthe aosumment
     jurlsd5otLixxof the tvo aourts 5n swh cases. He 5s uill-
     lngto  oomathls     emrbyhear5ng     the aase. The
     cpostiollIwv 5s aa to the propr5aty of return5ng the
     ~8~ from the Suetice*    oourt vhere it is 2x01 peoding.
     There has been no otbar aatlon taken so fsr as both
     the tvo aourts and     elfv58Ilyourlwllngonthe
     proper proaedure.~T Yocw letter of Februsry 26, 1940.)
            Article 923d of Vernon~s P-1               Code resds 88 follawsr
         *The CoBn58850neror tinyof h&a deputies shsll
     have the right to sesroh tba Sama bq or sny othar
     reoeptacle of any kind vhenewr suoh ColPrLss5on.er
                                                      or
     his deputy has reasonto suspeattbatsuohgams bsg,
     or otberreoept.acleoranybuggy,vaggon,automob5&
     or other whiale  aey aontain &are unlsufullyWled
     or taken, and any person who refuses to petit the
     seing     of the 8aw,orvho refusasto stopsuoh
     veh5ole vben requestedto do so by the Coma5ss5c~nsror
     h5.8deputy, shall be f5nednotless tbantezlnormore
     thanonehtmdreddol&rs.“
         In this oonneotion it ~511 be noted that the afflse of
Game, Firh & Oyster ConWesioner has beep ebolished and the pavers
a& duties of such Coapniss5ornrrhave been transfemd to the
&me, Fish 8 Oyster CtiSs5On.
lion.w. R. Horrell, Page 3


        Ue quote from Teua    Juriaprudenoe,Vol. l2, pp. 402-404,
88 follovs:
             “In aisdemeanorcases the County Courts have
     or1gine.ljurisdiction'vhen the f5ne to be imposed
     ahsll exceed $200,' except vhere jurisdlot5onhss been
     aonferred upon District Courts or CripllaalDiet&at
     Courts.      The jwt50esi aowts have or5g5~.l jurisdiotion
     Vh~e    th8 puni#hROnt  BISybe byfiiar110t iII8XOO88 Of tV0
     hundred    dollsrs, except vhere the offense 5nvolves offl-
     c5s.lmiaoonduat~snd the corporationaourt has aanuumeat
     jurUd5ctlon with the justioe of thb peace 5n asses
     arlslqunder     the odmlnal  lava of the etetevh5uhsre
     oolrmitted  v5th5n the aorporate Us&t8 vhere the mu5mm
     f5ne may not exoeed tvo hundred dollsm.
         "The jurlsdiot5onof justlass' aourts oyer asses in
     vh5ch the fine asy not exceed tvo hundred dollars la
     not exclusive;County Courts have or5g5nsl conmrrent
     jurlsdlctionvlth wtlcts’ courts of aisdemesnors
     aognlrable in the istter 0ol.wt*,exa(lptvheze it has
     beon othemrlse'provldad,--notably 5n asses of dsdemeuaors
     involving o?ficialPisoanduat. In suah oaseu aonourrant
     jurisdiotlonis vested in the County Court end the
     just5oe~saourt, and alao in the oorporatlon oourt, if
     the wipe hss been aomdtted vitbln the oorpomte l5Ats."
         RegsrdZng offenses inv?lving offioial nisoonduat,ve
quote fmm Texss Jurlsprudenoe,Vol. 12, pp. 401402, as follovsr
         "The Conetltutionend the ccodeexpressly give to the
     Matr5.iotCourt jurisd5ation*of all m5sdemeanarsinvolv-
     lng OfSiCiJ mlscondtwt'; and, a.nae the Dlstr5ot murts
     ere g5w.m orig5m.l jurisdiotionin sll aHsUm    oases
     of the grade of felo    they alsa have jur5sd5ct5onof
    offenses 5n~olviagofY fo541 aisoonduet vh5oh are the
    grede of felony. The prov585oa of the aonstLtutionvh5oh
    gives jur5ad5ot5enofm5sdemeeuors t.otheCoImiyCourts
    has been held to relate to rPiademsauom other t&m
    thoee vh5cb invalve 0rfi0id  mlsetmduct,   bscause   jurl8-
    diation of the latter class of offense8 ha41been expressly
    eonierred upon the Distvlct Court; ad    stat&so   vhZ&
    alothe oourts 5nferlor to District Oourts and cF5m5nsl
    n5strict CQalrtsvlth jur5adiotlonQWC m5edmemo~s
    expressly exolude fxom the5r operat5au m5sdemanors
    5nvolv5ng off5clel ls58aendu~t.Th5a jur1sdiot5oahss
                                                                  729


Ron. W. R. Borrell, Pege 4



     been oonunitted
                   by statute to Cr5aWsl Mstriot Courts
     illsome 5netsnoes.
          "~0fflois.lniseondwt,* as used in the oonstltution
     end oode,5mludea the fsilure ofsnoff5aertopsrfoms
     eny and all sate requiredbylmrtobe      performedby
     h5m3 snd the Distrlat Court hss exaluslve jurisd5ation
     to try 811offiaial for fa5lure to perform anf duty re-
     qulred of hU by lav, vheth6r or not h5r aat or om5sslon
     5e shown Lo hsve been vilful or oorrupt in its nature.
     Rut 5.~.omierthst a D5striat Court msy have jurisd5ctlon
     totrysm5sQemsuw      ahsrged by Indiotmtnt,the sllego-
     tions of the 5nd5ctmentmstshov that the defendant
     la ohar@d vlth aff5olal BLsaanduot of 8~     kind3 the
     mere fsat thst tbs evtdeme erg shmr that be m5saoadueed
     hbiself in offiae 58 not suffla5ent.~
         ItoouUnotbe     aa5dtbstsoonstsblevhois      ahsvw
vith enoffense under nrtlale 923d of the PenalCode 5s ahsrged
vlthmoffenee    5.molv5ngoff5uialm5soonduat. Therefore,the
D58tr5at COUFt vokid not have jUFbdiet5On of the 8bO~ntiion&
case, v&Fe the aonstablt is aherged ~5th an offense under
hrtlole $X233of the Penal Code.
        Article 6trof the Co&s ofCr5m5ntd Procedure resds
as follovsr
         When tvo or more oourts hsve eorumrrent jur58-
     diatlon of any cr5m?.nsloffenso, the aourt in vh5ah
     ~fmdiotaont~ao~l~sbsrlf~tbef5ledshell
     rata& jurisd5ationof sash offanse to the exalusion of
     sX1 other oowta . *
         The term 'jur5sd5atlon,"as used in the statute 55olwles
the three essent5alsneaeaswy to the jurisd5atlonof the aourt
vh5oh are thst tha court nust have authority over the person snd
the subject matter, mad paver to enter the pertiaulsr judgment
rendered. See the QMC) of Rragg v. State,  6 S.Y. 365.

         Referring to Artlo   64 of ths Co&e of Crladnsl Proae-
dure, supra, VB quote from Texse Jurlspmdenoe, Vol. 12, p. 418,
as follovar
         “Since to g5ve a court juriciadlotion
                                            in the sense
     used 5~ the statute it must km* jw5sd5otlon over the
Bon. U. R. iiorrall,Page 5



     person of the defeudsnt, although ix0 courts mag have
     ooncurrent jurledlctlonof tha subject matter of the
     controversy,the rule that the 00urt in wh5oh a.n
     5udlctmentorcompla5ntha8 f5rstbeenr5led shall
     have jur5zUkLatloatothe exolus50nof the other oourt
     does not apply if the o0urt in vhiah tha pmse0ut5on
     vaa first 5ustltuted doos not have legal jur5sd5etlon
     of the person of the defendsnt. Par ewle,     though
     ths County Court and the Distriat Court, or the Comty
     Court and a corporation court, both have jurlsdlot5on
     of the subject matter, the arm in vh5oh an iadiotment
     or complaint 55 first isled does not have jtisd5etf00
     of the case to the exaluslon 0s the other, unUs5 the
     defendauthss been arrested or it has aoqulred jurio-
     d5ct5on over his person in some other way, or suoh
     jur5sdlotlonhas been valved. ..."
         In the case of Epps v. St&e, 94 8. #. (2d) 441, the
court, in coast      Artiole 64, Code of Criainnl ProoMwe,
uaed the follou5ng        61
        "The purpose of .&I.# enaolment VII) to prevent
    coafuslon aud oont+entAons between d5fferent awts,
    each seekLngtoexem5ae jurlsd.iotion,     and thepur-
    pose vss not to ah5eld one accused of crime ~from
    proaeoationvhen that uourt, fn wh5ch the oomput
    lpaghave~nr~8tlodged,had~t~its             j~rfsd50t50n
    by dlwlsasl of the oaf&e.snd he thereafterand Mien
    brought bsr0i93 another court afao.murrentjur5sd5atlou
   sset.sup the olafnandpleathatthe      oourtbeforew?.Uoh
    he is brought has PO right to tzyh5mbeoause enother
    court had theretoforeand riz?st siter the acmm5555oa
    of the offense haU beSore it rmatb 5rtdlctmsut      or
    crosq?lalat....
        w... m0 fwt that~~0~tOr~0~~~~tjuri5-
    diotlon msy have at some former t&se bad upon its
    docketsn5ndiotmnt orcolaplaiutohaz'gingthessme
    offense for vhich the aac~~~ has subsoqueutl~been
    oonvloted in another court of aomxmrent jursSdiot5on
    vould not operot8 to prevent rorewr any effort to
    prosecute 5x1the lattec crow%. The dim5aaal of the
    Snd5otmsntor~ompL35nt5nthe couWi2nYMA3           SIliQBY(LB
Hon. W. R. Horrell, Page 6




     originallyprewnted would apsrste as * waiver or
     or loss of jurisdictionln the oourt in whleh seam
     had been pmsented and imm whose docket it had
     heen diandssed. ...I
         The county coxmt and the justlue ootwt have ooneurwnt
jurlsdlctionof assea involvLJ3g ofi%nqer undw Arti     92%
of the Penal Code as the psnalty provided in said 8tatut.eis
such aa vould give jurMllctlon to ~elher the oounty uourt
or the justioe court. After thwabove amntioned a8se had
heen flied in the oounty court, the Judge thereof h8d no
legal authority to trsnsfer the mse to the jwtioe court.
Therefwe, the justioe court haa nqver leg&lly aopui~ed juris-
dictlon of this cese unless the case va8 tirst dlsalssed in
the aounty oourt.and ma-filed ln the said justlae court.
         In viev of the taots stetqd in your letters and the
above-mentionedhuthoritlea,m     are respeutfbllyadvissd that
it is the opfnion oi this department that to simpllty the
procedure in the above-raentionadcaba yms sitoulddisoirr the
oaso M origlnallyirledlntha oounty oouxt andalao btho
justlae cmurt, and m-file the eese in either aourt as you
may determine.



                                       Tours orry tlay
                                  h-       OERERALOPTEXiAS


                                            mdell Wllllsas
                                                 A.8slstsalt